Case 3:17-cv-00419-CRS-CHL Document 109 Filed 10/04/19 Page 1 of 2 PageID #: 868




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:17-CV-419-CRS-CHL


 JEFFREY DEWAYNE CLARK, et al.,                                                         Plaintiffs,

 v.

 LOUISVILLE JEFFERSON COUNTY
 METRO GOVERNMENT, et al.,                                                         Defendants.

                                             ORDER

        Before the Court is a joint status report submitted by the Parties in compliance with the

 Court’s September 9, 2019 Order (DN 105). (DN 108.) The Parties reported that they are working

 through a number of discovery issues and are currently identifying deposition dates so as to be on

 track to complete fact discovery on or before the current March 2, 2020 deadline. The Parties also

 requested that the Court extend the dispositive and Daubert motions deadline to October 16,

 2020. The Court previously extended all other deadlines in its September 9, 2019 Order (DN

 105) but, due to a scrivener’s error, failed to extend the dispositive and Daubert motions

 deadline. The Court will do so now. The Parties also reported that there are a few discovery

 issues on which the Parties would like the Court’s guidance. Therefore, the Court will set this

 matter for a telephonic status conference before the undersigned as set forth below.



        Accordingly,

        IT IS HEREBY ORDERED that no later than October 16, 2020, counsel for the Parties

 shall file all dispositive motions and any motions objecting to the admissibility of expert witness

 testimony under Federal Rule of Evidence 702, Daubert v. Merrell Dow Pharmaceuticals, Inc.,

 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).
Case 3:17-cv-00419-CRS-CHL Document 109 Filed 10/04/19 Page 2 of 2 PageID #: 869




         IT IS FURTHER ORDERED that this matter is set for a telephonic status conference

 before the undersigned on October 30, 2019 at 9:30 A.M. E.D.T. Counsel for the parties shall

 connect to the conference by dialing toll free number 1-888-808-6929 and entering access code

 2773744#. On or before October 25, 2019, the Parties shall jointly submit via e-mail to

 chambers_lindsay@kywd.uscourts.gov a copy of the discovery requests and responses about

 which they have a dispute for the Court’s reference during the call.




 cc: Counsel of record
     October 3, 2019




                                                 2
